 



Exhibit 10.18

ASSIGNMENT OF REAL ESTATE LEASE

     Sterling Direct, Inc., a Missouri corporation, One American Eagle Plaza,
Earth City, Missouri 63045 (“Assignor”) for value received, does hereby assign
and transfer to The Reynolds and Reynolds Company, an Ohio corporation, 115
South Ludlow Street, Dayton, Ohio 45402 (“Assignee”) as of the Closing of the
transactions contemplated by the Acquisition Agreement by and between Assignor
and Assignee dated as of September 16, 1999 (the “Agreement”), all of Assignor’s
right, title and interest as lessee in the lease dated September 22, 1997,
attached hereto as Exhibit A (the “Lease”) with Sterling Properties, L.L.C., a
Missouri limited liability company, of real estate situated in the County of St.
Louis, State of Missouri, as more specifically described in the Lease. This
Assignment shall not amend, modify or otherwise affect the rights and
obligations of the parties under the Agreement, including the parties’
respective rights and obligations under Section 19 of this Agreement. Assignor
represents and warrants that a true, correct and complete copy of the Lease is
attached as Exhibit A, and that no default by Assignor (or event which with
notice, lapse of time or both would constitute a default by Assignor) has
occurred under the Lease.

STERLING DIRECT, INC., a Missouri Corporation

By: /s/ David T. Hawkins

Title: Executive Vice President

ACCEPTANCE OF ASSIGNMENT OF REAL ESTATE LEASE

Assignee hereby accepts the foregoing Assignment of Lease as of the date of
Closing and assumes and agrees to perform and be bound by all obligations,
liabilities, covenants, conditions and restrictions to be done, kept or
performed by or imposed upon Assignee, with respect to such Lease.

THE REYNOLDS AND REYNOLDS
COMPANY, an Ohio corporation

By: /s/ Deepak Sircar

Title: Sr. VP & GM: e CRM

 



--------------------------------------------------------------------------------



 



LANDLORD ESTOPPEL CERTIFICATE

September 30, 1999

THE REYNOLDS AND REYNOLDS COMPANY
115 S. Ludlow Street
Dayton, OH 45402
Attn: General Counsel

     
Re:
  Lease Agreement by and between Sterling Properties, L.L.C. (“Landlord”) and
Sterling Direct, Inc., dated as of September 22, 1997 (the “Lease”) Regarding
the Property Located at One American Plaza, Earth City, Missouri

Ladies and Gentlemen:

Landlord understands and acknowledges that THE REYNOLDS AND REYNOLDS COMPANY
(“Reynolds”) is in the process of acquiring the business of STERLING DIRECT,
INC. (“Tenant”), the current Tenant of the above-referenced property. In the
even such acquisition is completed, Tenant intends to assign to Reynolds, and
Reynolds intends to assume from Tenant, all of Tenant’s rights and obligations
under the Lease, a copy of which is attached hereto. Landlord acknowledges that
it is the lessor under the Lease and that Reynolds is relying upon Landlord’s
certifications made herein, and that Landlord has executed a written consent to
assignment of the Lease by Tenant to Reynolds.

Landlord hereby certifies to Reynolds that:



  1.   The monthly base rental amount due under the Lease is $42,5001. The only
pending increases to the rent are as expressly stated in the Lease.     2.   The
copy of the Lease attached hereto represents a complete delineation of rights
and obligations of the Landlord and Tenant. The Lease has not been modified,
supplemented or otherwise altered.     3.   The Lease is in full force and
effect, no advance rentals have been paid, and there are no unsatisfied claims
against the Tenant.



--------------------------------------------------------------------------------

1 Does not include applicable taxes, insurance and other charges passed through
to Tenant in accordance with the express terms of the Lease.

 



--------------------------------------------------------------------------------



 



  4.   Tenant is in full compliance with all payment and performance obligations
under the Lease. Without limiting the foregoing, there is no condition currently
existing that, with the lapse of time, will constitute a default by Tenant under
the Lease.     5.   Landlord at no point has served notice to Tenant of any
performance or payment default under the Lease.     6.   Landlord is in full
compliance with all its obligations under the Lease.     7.   Tenant took
possession of the demised premises on August 28, 1997 and has paid rent
commencing on October 1, 1997.     8.   The term of the Lease commenced on
October 1, 1997 and terminates on September 30, 2012.     9.   The amount of
Tenant’s last rental payment was $42,500 and the date of Tenant’s last rental
payment was September 1, 1999.     10.   Landlord is not in default under, and
no event has occurred which with notice, lapse of time or both would constitute
a default under, any of the obligations for which the Lease Assignment or the
Mortgage in favor of Life Investors Insurance Company of America serves as
security.

The statements herein contained are made for the purpose of inducing Reynolds to
proceed with its acquisition of Tenant and may be relied upon for such purpose
by Reynolds and its successors and assigns.

STERLING PROPERTIES, L.L.C.

By: /s/ David T. Hawkins

Print Name: David T. Hawkins

Title: Managing Member

 



--------------------------------------------------------------------------------



 



CONSENT TO ASSIGNMENT OF LEASE BY ASSIGNOR

     The undersigned, Lessor under the Lease, hereby consents to the foregoing
Assignment of Real Estate Lease and Acceptance of Assignment and Assumption of
Real Estate Lease and releases Assignor from all obligations, liabilities,
covenants, conditions and restrictions imposed on lessee under or pursuant to
the Lease as of the Closing.

     

  STERLING PROPERTIES, L.L.C., a Missouri
      limited liability company
 
   

  By: /s/ David T. Hawkins
 
   

  Name: David T. Hawkins
 
   

  Title: Managing Partner

CONSENT TO ASSIGNMENT OF LEASE BY LENDER

     The undersigned, Lender under the mortgage loan to Sterling Properties,
L.L.C., a Missouri limited liability company, hereby consents to the foregoing
Assignment of Real Estate Lease and Acceptance of Assignment of Real Estate
Lease.

     

  LIFE INVESTORS INSURANCE COMPANY OF AMERICA
 
   

  By: /s/ David R. Halfpap
 
   

  Name: David R. Halfpap
 
   

  Title: Vice President

 



--------------------------------------------------------------------------------



 



SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

          THIS SUBORDINATION, NONDISTRUBANCE AND ATTORNMENT AGREEMENT
(“Agreement”) made and entered into as of the 24th day of September, 1999, by
and between Life Investors Insurance Company of America (“Lender”), and The
Reynolds and Reynolds Company (“Tenant”)

          WHEREAS, Lendor is the owner of and holds a mortgage loan (the “Loan”)
from Sterling Properties, L.L.C. (the “Landlord”) secured by a mortgage or deed
of trust (the “Mortgage”) on the land described on Exhibit “A”, together with
present or future improvements (the “Real Property”); and

          WHEREAS, Landlord entered into a lease with Sterling Direct, Inc.
(SDI) as to all of the Real Property dated the 22nd day of January, 1997 (which
lease together with all amendments, options, extensions, renewals and
replacements is the “Lease”); and SDI has assigned the Lease to Tenant; and

          WHEREAS, Lender and Tenant have reached certain agreements as to the
subordination of that Lease to the Mortgage, as to Tenant’s attornment to Lender
and as to Lender nondisturbance of Tenant, and

          WHEREAS, the parties desire to set forth in writing their agreements.

          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained, which the parties agree and acknowledge constitute
good and adequate consideration, the parties mutually agree as follows:

     1. Subordination. The Lease, all of its terms and provisions, and all of
the Tenant’s rights thereunder and as to the Real Property shall be and are
subordinate to the Mortgage.

     2. Consent to Assignment. The Tenant consents to the assignment of the
Lease to Lendor as security for the Loan.

     3. Notice to Lender in the Event of Landlord Default; Notice to Tenant in
the Event of Landlord Default. If Landlord defaults under the Lease, and upon
notice, fails to cure its default within the cure period provided under the
Lease, Tenant will notify Lender of the default and afford Lender a reasonable
opportunity to cure the default before terminating the Lease or exercising any
self-help rights from which a right of setoff would arise. If Landlord defaults
under the Mortgage, Lender will provide to Tenant copies of all related notices,
simultaneously with providing notices to Landlord.

     4. New Owner Obligations. If Lender forecloses the Loan, or acquires title
to the Real Property by deed in lieu of foreclosure, the following terms and
conditions will govern the respective rights and obligations of Tenant and
Lender or other new owner of the Real Property (in either case, the “New
Owner”). Neither the New Owner or anyone claiming by, through or under the New
Owner:

 



--------------------------------------------------------------------------------



 



  (a)   will be bound by an purchase option contained in the Lease.     (b)  
will as to matters arising prior to the date New Owner acquires title to the
Real Property, assume an Landlord’s liabilities to Tenant arising from any:
(i) Landlord default, act or omission; or (ii) Lease indemnification or hold
harmless provisions.     (c)   Will be subject to any defenses, counterclaims or
off-sets which Tenant has as of the date New Owner acquires title to the Real
Property.     (d)   Will be liable to the Tenant in excess of the value of New
Owner’s interest in the Real Property.     (e)   Will be bound by any
modification of the Lease, including the release from liability of any party
liable for obligations of Tenant, made without New Owner’s written consent.    
(f)   Will be bound by any rent paid more than one month in advance unless
actually received by New Owner, except as expressly required by the Lease, or
unless New Owner has consented to an advance payment in writing.     (g)   Will
be liable for the return of security or other lease deposits, unless and then
only to the extent of any security or funds actually received by New Owner.    
(h)   Will be responsible for any consequential damages arising out of a
default, act or omission of landlord under the Lease.

5. Nondisturbance. The New Owner will not disturb Tenant’s quiet employment and
possession of its Lease premises for so long as Tenant faithfully performs all
of Tenant’s obligation under the Lease and under this Agreement. Lender will not
join Tenant as a party defendant in any action or proceeding foreclosing the
Mortgage, unless joining Tenant is necessary or appropriate to foreclose the
Mortgage, and then only for such purposes and not for the purposes of
terminating the Lease.

6. Tenant Obligations as to Payment of Rental under the Lease. This Agreement
will not vary any terms of the Lease that condition Tenant’s obligation to pay
rent on Landlord’s performance of its covenants under the Lease in respect of
the habitability and quiet enjoyment of the Real Property, which Lender agrees
shall apply to the New Owner as they have to the Landlord, provided Tenant has
performed all of its obligation under Paragraph 3 of this Agreement.

7. Attornment. Subject to the other terms of this Agreement, Tenant will, upon
notice of the transfer of title to the Real Property to New Owner, attorn to the
New Owner and

 



--------------------------------------------------------------------------------



 



recognize the New Owner as the landlord under the Lease from and after the date
New Owner acquires title to the Real Property.

8. Notices. Any notice under this Agreement may be delivered by hand or sent by
commercial delivery service or United States Postal Service express mail, in
either case for overnight delivery with proof of receipt, or sent by certified
mail, return receipt requested, to the following addresses:

     
To Tenant:
  The Reynolds and Reynolds Company

  115 S. Ludlow Street

  Dayton, OH 45402

  Attn:General Counsel
 
   
To Lender:
  Life Investors Insurance Company of America

  Director, Mortgage Loan Servicing-LOAN # 87585

  AEGON USA Realty Advisors, Inc.

  4333 Edgewood Road NE

  Cedar Rapids, Iowa 52499

Notice shall be deemed to have been given upon receipt if delivered by hand, on
the next business day if sent for overnight delivery by commercial delivery
service or United States Postal Service express mail, or three (3) business days
following mailing if sent by certified mail, return receipt requested.

9. No Modification. No modification of this Agreement shall be valid unless in
writing and executed by the party against whom enforcement is sought.

10. Applicable Law. This Agreement shall be construed according to and governed
by the laws of the state in which the Real Property is located.

11. Successor and Assigns. This Agreement shall be binding on, and shall inure
to the benefit of, the parties’ successors and assigns.

12. Counterparts. This Agreement may be executed and delivered in counterparts
for the convenience of the parties.

IN WITNESS WHEREOF, the parties have signed this Subornation, Nondisturbance and
Attornment Agreement as of the year and date first above written.

 



--------------------------------------------------------------------------------



 



     
 
   
Tenant:
  Lender:
 
   
The Reynolds and Reynolds Company
  Life Investors Insurance Company of America
 
   
By: /s/ Deepak Sircar
  By: /s/ David R. Halfpap
Name:Deepak Sircar
  Name: David R. Halfpap
Its: Sr. VP & GM: eCRM
  Its: Vice President
 
   
ACKNOWLEDGMENT
   
 
    STATE OF                                )
                                                    )SS: COUNTY OF
                           )

On this ___day of September, 1999, before me, a Notary Public in and for said
county, personally appeared ___, to me personally known, who being by me duly
sworn did say that that person is the ___of The Reynolds and Reynolds Company
and that said instrument was signed on behalf of the said corporation by
authority of its board of directors and the said ___acknowledged the execution
of said instrument to be the voluntary act and deed of said corporation by it
voluntarily executed.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

     

 

--------------------------------------------------------------------------------


  Notary Public in and for said State

         
State of Iowa
      )

    )SS:
County of Linn
    )    

On this 24th day of September, 1999, before me, a notary public in and for said
county, personally appeared David R. Halfpap, to me personally known, who being
by me duly sworn did say that that person is the Vice President of said
corporation and that said instrument was signed on behalf of the said
corporation by authority of its board of directors and the said David R. Halfpap
acknowledged the execution of said instrument to be the voluntary act and deed
of said corporation by it voluntarily executed.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

     

  /s/ Randall R. Smith          

 



--------------------------------------------------------------------------------



 



ADDENDUM TO COMMERCIAL LEASE

          This Addendum to Commercial Lease (the “Addendum”) is made on this
22nd day of September, 1997, by and between STERLING PROPERTIES, L.L.C. a
Missouri limited liability company (the “Lessor”) and STERLING Direct, Inc., a
Missouri corporation (the “Lessee”)

          WHEREAS, Lessor and Lessee have entered into that certain Commercial
Lease, of even date herewith, for the property known as One American Eagle
Plaza, Earth City, Missouri 63045 (the “Premises”); and

          WHEREAS, the Lessor’s lender has requested certain revisions to the
Commercial Lease, which Lessor and Lessee are willing to incorporate within the
terms of said Commercial Lease; and

          NOW, THEREFORE, Lessor and Lessee have entered into this Addendum in
consideration of the rental obligations and other valuable considerations made
from Lessee to Lessor as follows:

     1. NET LEASE

          It is intended that all rent provided for in the Commercial Lease
shall be an absolute net return to the Lessor, and shall be paid to the Lessor
without setoff, counterclaim, abatement or deduction. Accordingly, all costs,
charges, expenses and obligations relating to the Premises and building,
equipment or improvements on the Premises, including maintenance, repairs, costs
of replacement, equipment or improvements, insurance, taxes, assessments, and
all other costs, charges, expenses, obligations of any kind, now or at any time
imposed upon or related to, the Premises or building, or equipment or
improvements on the Premises, shall, during the term of any extension or renewal
term thereof, be paid by the Lessee.

          Except that Lessor shall be responsible for roof maintenance and the
structural integrity of the improvements located on the Premises.

     2. CONDEMNATION PROCEEDS

     In the event of a complete condemnation by any municipality or authority,
Lessor shall have...... [illegible]........ lease by written notice
......[illegible]........spaces within the Premises; or (b) the taking or
condemnation of direct access to and from the Premises; or (c) the taking of the
improvements of which the Premises is a part, causing a substantial negative
impact on Lessee’s business conducted on or from the Premises.

     If this Lease is terminated as set forth herein, then the condemnation
award or payment for the taking shall be paid to and used by Lessor; provided,
however, nothing herein shall prohibit Lessee from applying for a separate award
for Lessee’s loss of personal property on the Premises, if any.

 



--------------------------------------------------------------------------------



 



     3. INSURANCE

     At all times during the Lease Term, Lessee shall maintain in full force and
effect, at Lessee’s own cost and expense, a policy or policies of liability
insurance for the protection, indemnification and defense of Lessee (with Lessor
and Lessor’s mortgage named as an additional insured) against claims, demands
and causes of action arising out of or in connection with the use, maintenance,
operation and occupancy of the Premises, which policy or policies shall have
limits of not less than one million dollars per occurrence, including protection
against bodily injury or damages to persons and damage or destruction of
property, placed with insurance companies acceptable to Lessor. Said insurance
shall provide that it shall not be canceled without at least thirty (30) days
prior written notice to Lessor and Lessor’s mortgagee.

     A. COVERAGE PROVISIONS



  (i)   All risks open perils special form property insurance must be in force
with limits of 100% replacement cost. If a co-insurance clause is in effect, an
agreed upon amount endorsement is required. Blanket policies must include limits
by property location. The coverage shall insure the real property and all
tangible personal property;     (ii)   Broad form boiler and machinery coverage,
including a form of business income coverage, must be in force, if any such item
is located on or about the Premises;     (iii)   If available, flood insurance
must be in force, if the real property is located in a special flood hazard area
according to the most current flood insurance rate map issued by the Federal
Emergency Management Agency. This coverage shall include real property and the
tangible personal property;     (iv)   A form of business income coverage must
be in force, in the amount of 80% of one year’s business income from the
Premises. Blanket policies must include limits by property location;     (v)  
Comprehensive general liability coverage must be in force, with a one million
dollar combined single limit per occurrence with a minimum aggregate limit of
two million dollars. Umbrella/excess liability insurance may be used to satisfy
this requirement.

     B. LESSOR’S LENDER

     On all property policies and coverages (including coverage against loss of
business income) Lessor’s lender must be named as “first mortgagee” under a
standard mortgage clause. On all liability policies and coverages, Lender must
be named as an “additional insured”. Lender shall be referred to verbatim as
follows: “Life Investors

 



--------------------------------------------------------------------------------



 



     Insurance Company of America and its successors, assigns and affiliates; as
their interest may appear; c/o AEGON U.S.A. Realty Advisors, Inc; Mortgage Loan
Department; 4333 Edgewood Road, N.E.; Cedar Rapids, Iowa 52499-5223.”

     The insurance carrier must be rated A, Class XII, or better by Best’s
Rating Service, without regard to its parent’s or any reinsurer’s rating.

     The maximum deductible on all coverages and policies is $25,000.00

     All policies must require the insurance carrier to give the first mortgagee
a minimum of thirty (30) days notice in the event of cancellation or
non-renewal. Any vacancy, change of title, tenant occupancy or use, physical
damage, additional improvements or other factors affecting any insurance
contract must be reported to the Lessor immediately. An original certified copy
of each policy is required upon renewal. If no such copy is available, Lessor
will accept a binder for a period not to exceed ninety (90) days. All binders,
certificates of insurance, and original or certified copies of policies must
name Lessor as a named insured, or as an additional insured, must include the
complete and accurate property address and must bear the original signature of
the issuing insurance agency.

     5. HAZARDOUS MATERIALS

     A. Flammables, Explosives or Toxic Substances. Lessee will not use or
permit in the Premises or the building any flammable or explosive material,
toxic substances, environmentally Hazardous Materials or other items hazardous
to persons or property. Lessee will not use the Premises in a manner that
(a) invalidates or is in conflict with any fire, insurance, life, safety, or
other codes or policies covering the Building or the Premises, or (b) increases
the rate of any fire or any other insurance being maintained with respect to the
Building or the Premises. If any insurance premium is higher than it otherwise
would be due to the Lessee’s failure to comply with the provisions herein,
Lessee shall reimburse Lessor, as additional rent, immediately on demand the
amount constituting that part of Lessor’s insurance premiums that are charged
because of Lessee’s said failure.

     B. Hazardous Materials Defined. The term “Hazardous Materials” shall, for
purposes herein mean: (a) any “hazardous waste” as defined by the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.) (“RCRA”), as
amended from time to time, and regulations promulgated thereunder; (b) any
“hazardous substance” being “released” in “reportable quantity”, as such terms
are defined by the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. §9601 et seq.) (“CERLA”), as amended from time
to time, and regulations promulgated thereunder; (c) asbestos;
(d) polychlorinated biphenyls; (e) urea formaldehyde insulation; (f) “hazardous
chemicals” or “extremely hazardous substances”, in quantities sufficient to
require reporting, registration, notification or special treatment or handling
under the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C.
§11001, et seq.) (“EPCRA”), as amended from time to time, and regulations
promulgated thereunder; (g) any “hazardous chemicals” in levels that would
result in exposures greater than those allowed by permissible

 



--------------------------------------------------------------------------------



 



exposure limits established pursuant to the Occupational Safety and Health Act
of 1970 (29 U.S.C. §651 et seq.) (“OSHA”), as amended from time to time, and
regulations promulgated thereunder; (h) any substance which requires reporting,
registration, notification, removal, abatement or special treatment, storage,
handling or disposal under Sections 6, 7, or 8 of the Toxic Substances Control
Act (15 U.S.C. §2601 et seq.) (“TSCA”), as amended from time to time, and
regulations promulgated thereunder; (i) any toxic or hazardous chemicals
described in the Occupational Safety and Health Standards (29 C.F.R. 1910.
10000-1047) in levels which would result in exposures greater than those allowed
by the permissible exposure limits pursuant to such regulations; (j) the
contents of any storage tanks, whether above or below ground; (k) medical
wastes; (l) materials related to those described in subparagraphs (a) through
(k) thereof; and (m) anything defined as hazardous or toxic under any now
existing or hereafter enacted Environmental Regulations.

     C. Environmental Regulations Defined. The term “Environmental Regulations”
shall for purposes hereof, mean any law, statute, regulation, order or rule now
or hereafter promulgated by any governmental authority, whether local, state or
federal, relating to air pollution, water pollution, noise control or
transporting, storing, handling, discharge, disposal, or recovery of on-site or
off-site hazardous substances or materials (including without limitation, the
Hazardous Materials as defined and described herein) as same may be amended from
time to time, including without limitation, the following: (a) the Clean Air Act
(42 U.S.C. §7401 et seq.); (b) Marine Protection Research and Sanctuaries Act
(33 U.S.C. §1401-1445); (c) the Clean Water Act (33 U.S.C. §1251 et seq.);
(d) RCRA, as amended by the Hazardous and Solid Wastes Amendments of 1984 (42
U.S.C. §6901 et seq.); (e) CERCLA, as amended by the Superfund Amendments and
Reauthorization Act of 1986 (42 U.S.C. §9601, et seq.); (f) TSCA; (g) the
Federal Insecticide, Fungicide and Rodenticide Act as Amended (7 U.S.C. §136 et
seq.) (h) the Safe Drinking Water Act (42 U.S.C. §300(f) et seq.); (i) OSHA;
(j) the Hazardous Materials Transportation Act (49 U.S.C. §4901 et seq.);
(m) EPCRA; and (n) National Environmental Policy Act (42 U.S.C. §4321-4347) and
(o) Medical Waste Tracking Act of 1988 (42 U.S.C. §6992).

     D. Compliance: Environmental Compliance. Lessee and Lessee’s Agents will
observe and comply promptly with all present and future legal requirements of
governmental authorities and insurance requirements (as well as applicable
covenants, encumbrances and other matters of record) relating to or affecting
the Premises, any Lessee sign, or the use and occupancy of the Premises or
incident to Lessee’s occupancy of the Building and the use of the Building or
any portion thereof by Lessee or Lessee’s Agents. Nothing contained in this
Lease is intended to prevent or prohibit compliance by either party with any of
the Disability Act, and any provision that does so is hereby modified to allow
compliance or deleted as necessary. At Lessee’s sole expense, Lessee will comply
with all requirements of all Disability Acts with regard to all aspects of
Lessee’s Work (defined in the Work Letter) and with requirements of all
Disability Acts with regard to any other Alterations to the Premises by Lessee,
including but not limited to the design and installation of improvements to the
Premises required as Lessee’s Work. Lessee shall and hereby agrees to indemnify
and hold harmless Lessor and Lessor’s Agents, and their respective affiliates,
agents, officers, employees and contractors, from and against all costs,
liabilities, and causes of action occurring or arising as a result of Lessee’s
failure to comply with any of the Disability Acts

 



--------------------------------------------------------------------------------



 



or as a result of any violation of any of the Disability Acts by Lessee or
Lessee’s Agents, and, at Lessor’s option, Lessee will defend Lessor and Lessor’s
Agents, and their respective affiliates, agents, officers, employees and
contractors, against all such costs, liabilities, and causes of action. Lessee
will not use the Premises nor permit the Premises to be used in violation of any
Environmental Regulations. Lessee assumes sole and full responsibility for, and
will remedy at Lessee’s sole costs, any and all such violations, provided that
Lessor shall not unreasonably withhold. Lessee will not use, generate, release,
store, treat, dispose of, or otherwise deposit, in, on, under or about the
Premises, any Hazardous Materials, nor will Lessee permit or allow any third
party to do so without Lessor’s prior written consent (which Lessor may grant or
withhold in Lessor’s sole discretion). Lessor’s election to conduct inspections
of the Premises is not approval of Lessee’s use of the Premises or any
activities conducted thereon, and is not an assumption by Lessor of any
responsibility regarding Lessee’s use of the Premises or Hazardous Materials.
Lessee’s compliance with the terms of this Section and with all Environmental
Regulations is and shall be and remain at Lessee’s sole cost. Lessee will pay or
reimburse Lessor for any costs or expenses incurred by Lessor, including
reasonable attorney’s, engineers’, consultants’ and other experts’ fees and
disbursements incurred or payable, to determine, review, approve, consent to or
monitor the requirements for compliance with Environmental Regulations,
including (without limitation) above and below ground testing. Lessor and
Lessor’s Agents are hereby authorized to enter upon the Premises for such
purposes. Lessee will supply Lessor with historical and operational information
regarding the Premises, including (without limitation) all reports required to
be filed with governmental agencies, as may be reasonably requested by Lessor to
facilitate site assessment, and Lessee will make available for meetings with
Lessor, or Lessor’s Agents, appropriate personnel having knowledge of such
matters. If Lessee fails to comply with the provisions of this Section, or if
Lessor receives notice of information asserting the existence of any Hazardous
Materials in or about the Building or the Premises, Lessor has the right, but
not the obligation, without in any way limiting Lessor’s other rights and
remedies, to enter upon the Premises or to take such other actions Lessor deems
necessary or advisable to clean up, remove, resolve, or minimize the impact of
any Hazardous Materials on or affecting the Premises, and Lessee shall pay to
Lessor on demand, as Additional rent, all reasonable costs and expenses paid or
incurred by Lessor in the exercise of any such rights. Lessee shall and hereby
agrees to indemnify and hold harmless Lessor and Lessor’s Agents, and their
respective affiliates, agents, officers, employees and contractors, from and
against all costs, liabilities and causes of action occurring or arising as a
result of Lessee’s failure to comply with any Environmental Regulations or as a
result of any violation of any Environmental Regulations by Lessee or Lessee’s
Agents, and, at Lessor’s option, Lessee will defend Lessor and Lessor’s Agents,
and their respective affiliates, agents, officers, employees and contractors,
against all such costs, liabilities and causes of action. Lessee will notify
Lessor in writing immediately upon the discovery, receipt of notice (from a
governmental authority or other entity) or reasonable grounds to suspect, by
Lessee, Lessee’s Agents, or Lessee’s or Lessee’s Agents’ successors or assigns,
the presence in the Premises or the Building of any Hazardous Materials or
conditions that result in a violation of or could reasonably be expected to
violate this Section together with a full description thereof. Brea ch of this
Section shall constitute a Default by Lessee under this Lease.

 



--------------------------------------------------------------------------------



 



     E. ACM Provisions. It is agreed upon that Lessee’s acceptance of the
Premises and of all of the equipment, apparatus, plumbing, heating, air
conditioning, electric, water, waste disposal and other systems includes
Lessee’s acceptance of any possible latent or patent defects involving the
possible presence of Asbestos Containing Materials or any other hazardous
materials (collectively, “ACM”) therein. It is further agreed that, in the event
ACM is found to be present within the Premises: (a) Lessee shall immediately
give Lessor written notice of such fact; (b) Lessee shall forthwith cease all
activities (including but not limited to performance of alterations, renovations
or redecoration activities) that disturb ACM, compromise environmental quality
or violate any legal requirement; (c) Lessor may (if its so elects), upon
receipt of such notice from Lessee, retain control of all procedures employed
for ACM removal work; and (d) Lessor may, at Lessee’s expense to the extent that
any such ACM is as a result of Lessee’s activities at the Premises, cause the
removal of all ACM to be accomplished in accordance with all laws, regulations
and legal requirements of governmental agencies or authorities having
jurisdiction. If required by Lessor to do so, in order to accomplish ACM
removal, Lessee shall temporarily close the Premises for business, remove
Lessee’s inventory and other contents, permit entry to accomplish ACM removal
and generally cooperate with Lessor’s and Lessor’s Agents removal efforts; and
Lessee hereby Irrevocably Waives all claims for damage, loss of business,
constructive eviction or otherwise in consequence of any such occurrence. In the
event of any conflict of inconsistency between this Section and any other
provision of this Lease (including but not limited to any provision regarding
repairs, maintenance, alterations and compliance with laws), the provisions of
this Section shall control.

     This Addendum is effective on the date as first set forth above.

     
LESSOR:
  LESSEE:
 
   
STERLING PROPERTIES, L.L.C.
  STERLING DIRECT, INC.
a Missouri limited liability Company
   
 
   
By:/s/ David T. Hawkins            
  By: /s/                                    
Its: Managing Partner                
  Its: President                         
Date: September 22, 1997          
  Date: September 22, 1997     

 



--------------------------------------------------------------------------------



 



     
State of Missouri,                   )
   
          of                                  )ss
  On this 22nd day of September, 1997
                                                )
   
before me personally appeared
  David T. Hawkins

to me known to be the person described in and who executed the foregoing
instrument, and acknowledged that he executed the same as his free act and deed.

     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal in the ___and State aforesaid, the day and year first above written.

     
 
/s/ Jean M. Mertens  
 
Notary Public  
 
   
 
My term expires 8/16/98  

     
State of Missouri,                   )
   
          of                                  )ss
   

     On this 22nd day of September 1997, before me appeared William G. Ziercher
to me personally known, who, being by me duly sworn, did say that he is the
President of Sterling Direct, Inc. a corporation of the State of Missouri, and
that the seal affixed to the foregoing instrument is the corporate seal of said
corporation, and that said instrument was signed an sealed in behalf of said
corporation, by authority of its Board of Directors; and said President
acknowledged said instrument to be the free act and deed of said corporation.

     IN TESTIMONEY WHEREOF, I have herunto set my hand and affixed my official
seal in the            and State aforesaid, the day and year first above
written.

     
 
/s/ Jean M. Mertens  
 
Notary Public  
 
   
 
My term expires 8/16/98  

 



--------------------------------------------------------------------------------



 



RENT ROLL

                                      SIZE       BASE         LANDLORD   TENANT
  (SF)   TERM   RENT   EXPENSES   COMMENTS
Sterling Properties, LLC
  Sterling Direct, Inc.     116,783     15 Years   $4.37*   NNN   Standard lease
with no
termination clause



--------------------------------------------------------------------------------

*The base rent will increase every five years as follows:

                          Years   Monthly Payments   Annual Payments   $/SF
1-5
  $ 42,500.00     $ 510,000     $ 4.37  
6-10
  $ 45,000.00     $ 540,000     $ 4.62  
11-15
  $ 50,000.00     $ 600,000     $ 5.14  

I hereby certify the above information as true and correct. It is our intention
to execute a lease according to the above terms in conjections with the subject
loan closing.

STERLING PROPERTIES, LLC

     
By:
            /s/ David T. Hawkins          

  David Hawkins, Managing Partner

 



--------------------------------------------------------------------------------



 



COMMERCIAL LEASE

          This Lease, made and entered into, this 22nd day of September 1997,

                    by and between

                         STERLING PROPERTIES LLC

     
Parties
  hereinafter called Lessor, and

                         STERLING DIRECT, INC.

               Hereinafter called Lessee,

     WITNESSETH, That the said Lessor for and in consideration of the rents,
covenants, and agreements hereinafter mentioned and hereby agreed to be paid,
kept and performed by said Lessee, or Lessee’s, successors and assigns, has
leased and by these presents does lease to said Lessee the following described
premises, situation in the County of ___of St. Louis, State of Missouri, to-wit:

Premises

                    One American Eagle Plaza

                    Earth City, Missouri 63045

                    A 116,783 Square Foot Office/Production/Warehouse Facility
located on approximately 6.975 gross acres of Land know as Lot
                    5064B.

     
Use of Premises
  To have and to hold the same, subject to the conditions therein contained, and
for no other purpose or business than that of

OFFICE/PRODUCTION/MANUFACTURING/WAREHOUSE/DISTRIBUTION

     
Terms and Rentals
  For and during the term of (180) one hundred eighty months commencing on the
First day of October, 1997 and ending on the Thirtieth day of September, 2012

             Payable in advance in equal monthly installments of

     

  Months 1-60 Forty-two thousand five hundred Dollars ($42,500)

  Months 61-120 Forty-five thousand Dollars ($45,000)

 



--------------------------------------------------------------------------------



 



     

  Months 121-180 Fifty thousand Dollars ($50,000)
 
   

  TO LESSOR AT:
 
   

  Sterling Properties LLC

  One American Eagle Plaza

  Earth City, Missouri 63045

          On the first day of each and every month during said term.

Assignment or Sub-letting

          This lease is not assignable, nor shall said premises or any part
thereof be sublet, used or permitted to be used for purpose other than above set
forth without the written consent of the Lessor endorsed hereon; and if this
lease is assigned or the premises or any part thereof
sublet.......[illegible].........

Repairs and [illegible]

          The Lessor reserves the right to prescribe the term, size, character
and location of any and all awnings affixed to and all signs which may be placed
or painted upon any part of the demised premises, and the Lessee agrees not to
place any awning or sign on any part of the demised premises without the written
consent of the Lessor, or to bore or cut into any column, beam or any party of
the demised premises without the written consent of Lessor. The Lessee and all
holding under said Lessee agrees to use reasonable diligence in the care and
protection of said premises during the term of this lease, to keep the water
pipes, sewer drains, heating apparatus, elevators machinery and sprinkler system
in good order and repair and to surrender said premises at the termination of
this lease is substantially the same and in as good condition as received,
ordinary wear and tear expected.

          The Lessee shall pay according to the rules and regulations of the
water department for all water used in the demised premises. The Lessee will
erect fire escapes on said premises at said Lessee’s own cost, according to law,
should the proper authorities demand same.

          The Lessee agrees to keep said premises in good order and repair and
free from any nuisance or filth upon or adjacent thereto, and not to use or
permit the use of the same or any part thereof for any purpose forbidden by law
or ordinance now in force or hereafter enacted in respect to the use or
occupancy of said premises. The Lessor or legal representatives may, at all
reasonable hours, enter upon said premises for the purpose of examining the
condition thereof and making such repairs as Lessor may see fit to make.

          If the cost of insurance to said Lessor on said premises shall be
increase.... [illegible].....of the occupancy and use of said demised premises
by said Lessee or any other.....[illegible]......under said Lessee, all such
increase over the existing rate shall be paid by ....[illegible]........or any
one holding under the Lessee, shall retain the demised premises
after.....[illegible].......nation of this lease, whether by limitation or
forfeiture.

Damage to Tenants’ Property

 



--------------------------------------------------------------------------------



 



          Lessor shall not be liable to said Lessee or any other person or
corporation ....[illegible]..... employees, for any damage to their person or
property caused by water, .......[illegible]......frost, fire, store and
accidents, or by breakage, stoppage or leakage of
water,....[illegible].......and sewer pipes or plumbing, upon, about or adjacent
to said premises.

          Failure on the part of the Lessee to pay any installment of rent or
increase in insurance rate promptly as above set out, as and when the same
becomes due and payable, or failure of the Lessee promptly and faithfully to
keep and perform each and every covenant, agreement and stipulation herein on
the part of the Lessee to be kept and performed, shall at the option of the
Lessor cause the forfeiture of this lease.

          Possession of the within demised premises and all additions and
permanent improvement thereof shall be delivered to Lessor upon ten days’
written notice that Lessor has exercised said option, and thereupon Lessor shall
be entitled to and may take immediate possession of the demised premises, any
other notice or demand being hereby waived.

          Any and all notices to be served by the Lessor upon the Lessee for any
breach of covenant of this lease, or otherwise, shall be served upon the Lessee
in person, or left with anyone in charge of the premises, or posted upon some
conspicuous part of said premises.

Re-Entry

          Said Lessee will quit and deliver upon the possession of said premises
to the Lessor or Lessor’s heirs, successors, agents or assigns, when this lease
terminated by limitation or forfeiture, with all window glass replaced, if
broken, and with all keys, locks, bolts, plumbing fixtures, elevator, sprinkler,
boiler and heating appliances in as good order and condition as the same are
now, or may hereafter be made by repair in compliance with all covenants of this
lease, save only the wear thereof from reasonable and careful use.

          But it is hereby understood, and Lessee hereby covenants with the
Lessor, that such forfeiture, annulment or voidance shall not relieve the Lessee
from the obligation of the Lessee to make the monthly payments of rent
hereinbefore reserved, at the times and in the manner aforesaid; and in case of
any such default of the Lessee, the Lessor may re-let the said premises as the
agent for and in the name of the Lessee, at any rental readily obtainable,
applying the proceeds and avails thereof, first, to the payment of such expense
as the Lessor may be put to in re-entering, and then to the payment of said rent
as the same may from time to time become due, and toward the fulfillment of the
other covenants and agreements of the Lessee herein contained, and the balances,
if any, shall be paid to the Lessee; and the Lessee hereby covenants and agrees
that if the Lessor shall recover or take possession of said premises as
aforesaid, and be unable to re-let and rent the same so as to realize a sum
equal to the rent hereby reserved, the Lessee shall and will pay to the Lessor
any and all loss of difference of rent for the residue of the term. The Lessee
hereby gives to the Lessor the right to place and maintain its usual “for rent”
signs upon the demised premises, in the place that the same are usually
displayed on property similar to that herein demised, for the last thirty days
of this lease.

 



--------------------------------------------------------------------------------



 



          “No representation is made that premises are lead free or that these
premises are legally habitable.”

 



--------------------------------------------------------------------------------



 



SEE SPECIAL AGREEMENTS ATTACHED HERETO
FORMING A PART OF THIS LEASE

 



--------------------------------------------------------------------------------



 



No Constructive Waiver

          No waiver of any forfeiture, by acceptance of rent or otherwise, shall
waive any subsequent cause of forfeiture, or breach of any condition of this
lease; nor shall any consent by the Lessor to any assignment or subletting of
said premises, or any part thereof, be held to waive or release any assignee or
sub-lessee from any of the foregoing conditions or covenants as against him or
them; but every such assignee and sub-lessee shall be expressly subject thereto.

          Whenever the word “Lessor” is used herein it shall be construed to
include the heirs, executors, administrators, successors, assigns or legal
representatives of the Lessor; and the word “Lessee” shall include the heirs,
executors, administrators, successors, assigns or legal representatives of the
Lessee and the words Lessor and Lessee shall include single and plural,
individual or corporation, subject always to the restrictions herein contained,
as to subletting or assignment of this lease.

          IN WITNESS WHEREOF, the said parties aforesaid have duly executed the
foregoing instrument or caused the same to be executed the day and year first
above written.

STERLING PROPERTIES LLC

By: /s/ David T. Hawkins      

STERLING DIRECT, INC.

By: /s/                                    

     This lease shall become immediately effective upon Lessor obtaining title
to the property.

 



--------------------------------------------------------------------------------



 



OPTION AND REIMBURSEMENT AGREEMENT

     The REYNOLDS AND REYNOLDS COMPANY (“Reynolds”), STERLING PROPERTIES, L.L.C.
(“Seller”) and DAVID T. HAWKINS and WILLIAM G. ZIERCHER (collectively, the
“Principals” and individually, a “Principal”) agree as follows:

RECITALS:

     Reynolds and Sterling Direct, Inc. (the “Company”) have entered into a
written Acquisition Agreement (the “Acquisition Agreement”) that provides for
the purchase by Reynolds of substantially all of the assets of the Company.

     The Company leases the Premises (as defined below) from Seller pursuant to
a written lease dated as of September 22, 1997 (the “Lease”).

     Reynolds, Company and Seller desire to enter into a new lease for the
Premises for a term of eight (8) years from the Closing Date (as defined in the
Agreement). The terms of Seller’s loan from and related mortgage in favor of
Live Investors Insurance Company of America (the “First Mortgage”) require that
Seller obtain the consent of the holder of the First Mortgage to termination of
the Lease and execution of a new lease with Reynolds. The holder of the First
Mortgage is unwilling to consent to such a transaction.

     As an alternative, Reynolds is willing to enter into an assignment of the
Lease, subject to execution and performance of this Agreement (the “Agreement”)
by Seller and the Principals. Execution and delivery of this Agreement by Seller
and the Principals is a condition to Reynolds’ obligation to close the
transactions contemplated by the Acquisition Agreement.

     Principals hold a substantial majority of the outstanding common stock of
the Company and 60.61% of the membership interests (together with affiliates) of
Seller. Principals acknowledge the direct and indirect benefits and
consideration received from this Agreement as a result of Reynolds execution of
an assignment of the Lease and the performance of the Acquisition Agreement.

AGREEMENT:

1. OPTION



  1.1   Grant. In consideration of One Dollar ($1.00) paid to Seller and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby grants to Reynolds the exclusive option (the
“Option”) to purchase the Premises for the Purchase Price set forth below, at
any time following the occurrence of a Triggering Event (as defined below).    
1.2   Definitions. When used in this Agreement, the following terms shall have
the meanings set forth in this Section:

 



--------------------------------------------------------------------------------



 



  1.2.1   “Premises” means certain real property, with all appurtenant rights,
privileges and easements, located at One American Eagle Plaza, Earth City,
Missouri, together with all improvements thereon, and personal property located
on the Premises as described in Exhibit A.     1.2.2   “Triggering Event” means:
(a) any default under the First Mortgage that is not cured within any applicable
cure period or waived in writing by the holder within any applicable cure
period; (b) any condemnation involving ten percent (10%) or more of the Premises
or any casualty loss that renders ten percent (10%) or more of the Premises
unstable in the ordinary course of Reynolds business (provided, however, that as
long as there is a pro rata reduction in the rent under the Lease or Seller or
the Principals hold Reynolds harmless for a pro rata amount of rent under the
Lease, the Triggering Event in this clause (b) shall be deferred); or (c) the
eighth (8th) anniversary of the Acquisition Closing Date; provided, that the
Triggering Event described in clause (c) shall be deferred for such period as
either (i) Reynolds continues to occupy the leased premises beyond the eighth
(8th) anniversary of the Acquisition Closing Date; or (ii) a sub-tenant assumes
and performs all of Reynolds’ obligations under the Lease (Reynolds agrees that
if it does not desire to occupy the leased premises beyond the eighth (8th)
anniversary of the Acquisition Closing Date and another Person desires to occupy
the entire leased premises, Reynolds will sublease the leased premises on
substantially similar terms to such a sub-tenant, subject to reasonable credit
protections such as a security deposit); provided however that as long as
Reynolds is being held harmless by Seller or the Principals (through one or more
sources including sub-tenants) for all costs and expenses (including rent)
arising out of the Lease, no Triggering Event shall have occurred.     1.2.3  
“Closing” means closing of the purchase of the Premises by Reynolds following
exercise of the Option as provided in this Agreement.     1.2.4   “Closing Date”
means the date on which the Closing occurs.     1.2.5   “Acquisition Closing
Date” means the closing date of the acquisition of substantially all the assets
of the Company by Reynolds.     1.2.6   “Seller’s Knowledge” means the actual
knowledge of Principals.



  1.3   Exercise of Option. The Option may be exercised at any time after the
occurrence of a Triggering Event or prior to termination (as provided in
Section 1.4) by written notice to Seller. If Reynolds exercises the Option,
Seller shall have thirty (30) days from receipt of Reynolds’ notice to effect a
deferral within the thirty-day period, Reynolds shall purchase and Seller shall
sell the Premises on the terms and conditions set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



  1.4   Termination of Option. Unless the Option has been previously exercised
according to this Agreement, the Option will terminate upon either: (a)
termination of the Lease at any time (other than due to a default by, or a
bankruptcy even involving, the Seller, (b) one (1) day prior to the eighth (8th)
anniversary of the Acquisition Closing Date if Seller has both (i) provided
notice to Reynolds of the intention to terminate under this clause (b) at least
one (1) month prior to the eighth (8th) anniversary of the Acquisition Closing
Date and (ii) entered into a termination and complete release of Reynolds’
obligations under the Lease and obtained all approvals from lenders of other
persons required to do so; or (c) execution of a new lease pursuant to any
refinancing in accordance with Section 5.     1.5   Reynolds’ Occupancy. In the
event Reynolds desires to occupy the Premises after the eighth (8th) anniversary
of the Acquisition Closing Date, Reynolds will notify the Seller no later than
the seventh (7th) anniversary of the Acquisition Closing Date, and the parties
will commence good faith discussions within ninety (90) days after the date of
Reynolds’ notice).



2.   REIMBURSEMENT In the event that Reynolds exercises the Option and purchases
the Premises pursuant to this Agreement, then the parties shall have the rights
and obligations described in this Section.



  2.2.1   Sale of Premises. Within thirty days after the Closing Date, Reynolds
shall list the Premises for sale and engage an experienced commercial broker of
regional or national reputation and otherwise commence commercially reasonable
efforts to sell the Premises (the terms of engagement of the broker shall be
within generally accepted terms for similar engagements in the St. Louis
metropolitan area and Reynolds shall be entitled to change brokers in its
discretion). Following the Closing, the parties shall negotiate in good faith
toward an agreement on a sale price for the Premises. If the parties are unable
to agree to a price within fifteen (15) days after the Closing Date, the parties
shall engage a qualified commercial real estate appraiser in the St. Louis
metropolitan area to determine the price. Subject to the requirement of a
minimum price determined pursuant to this Section, Reynolds shall determine
whether to accept or reject any bona fide offer to purchase the Premises and to
negotiate all terms and conditions of sale, each in Reynolds good faith
discretion; provided, however, that if Reynolds receives two offers on the same
terms except price, Reynolds will accept the offer with the higher price.    
2.2.2   Shortfall. Upon closing of a sale of the Premises by Reynolds, Seller
shall pay to Reynolds an amount equal to the excess of (a) Reynolds’ Cost (as
defined below), over (b) the Net Sale Proceeds. In the event the Net Sales
Proceeds exceed the Reynolds Cost, Reynolds shall be entitled to retain the
excess, subject to Section 2.2.3.

 



--------------------------------------------------------------------------------



 



  2.2.2.1.   “Reynolds’ Cost” means the aggregate amount required to satisfy in
full all liens claims, charges or encumbrances (including the First Mortgage)
affecting the Premises and any matters that constitute a breach of any of the
representations and warranties of Seller under this Agreement as of the Closing
Date (including pro rata portions of real estate taxes and other amounts accrued
but not yet due with respect to all periods prior to the Closing Date but
excluding all other Permitted Exceptions). Notwithstanding the preceding
sentence, to the extent an amount otherwise described in this Section 2.2.2.1 is
already covered within Purchase Expenses, such amount shall not be deemed part
of the “Reynolds Cost”.     2.2.2.2.   “Net Sales Proceeds” means the total
consideration received (including liabilities assumed) from the sale of the
Premises, less the sum of (a) all amounts due but unpaid under Sections 2.2.1
(including late payment charges under Section 2.2.4), and (b) all fees, expenses
or amounts paid by Reynolds to third parties in connection with or resulting
from the sale of the Premises by Reynolds, including brokers fees and
commissions, al transfer fees, legal fees, title insurance fees, survey fees,
lender fees, costs and expenses.



  2.2.3   Carrying Cost. Upon closing of a sale of the Premises by Reynolds,
Seller shall reimburse Reynolds from the following costs incurred by Reynolds
since the Closing Date (the “Carrying Cost”): (a) all real estate taxes,
assessments and the like, insurance costs, security costs, utility and public
service charges and expenses and maintenance and repair costs, rent and other
expenses and costs arising out of the lease, ownership and maintenance of the
Premises during the period from Closing Date to the closing of the sale of the
Premises by Reynolds (provided, however, that such amounts will not be charged
to Seller for any period that Reynolds uses a substantial portion of the
Premises in the ordinary course of its business or that a tenant leases all or
substantially all of the Premises), and (b) interest or other fees paid to
lenders with respect to mortgage financing to pay the Reynolds Cost for the
period from the Closing Date to the closing of the sale of the Premises by
Reynolds (provided, however that if Reynolds does not obtain mortgage financing
but otherwise incurs the Reynolds Cost, this amount shall be determined using
the Reynolds Cost and the average weighted cost of capital used by Reynolds for
internal purposes for that same period). Notwithstanding the preceding sentence,
in the even the Net Sales Proceeds exceed the Reynolds Cost, the Carrying Cost
shall be reduced dollar for dollar by the amount of such excess (but not below
$0).     2.2.4   Late Payments Interest shall accrue on amounts due under this
Agreement from the due date at a rate equal to the lower of eighteen percent
(18%) or the maximum amount allowed by law.

 



--------------------------------------------------------------------------------



 



3.   PURCHASE PRICE The purchase price for the Premises shall be One Dollar
($1.00) (the “Purchase Price”). The Purchase Price shall be payable at the
Closing.   4.   CLOSING DELIVERIES In the event Reynolds exercises the Option,
the parties shall have the following rights and obligations:



  4.1   Title. At the Closing, Seller will, at Seller’s sole expense, cause a
title insurance company of national reputation selected by Reynolds to furnish
Reynolds, within five (5) days prior to Closing, a commitment for an ALTA form
owner’s fee title insurance policy (the “COMMITMENT”). The Commitment shall be
in such title company’s usual and customary form in the amount of the sum of the
Reynolds Cost plus the Purchase Expenses, without any exception for facts that
would be disclosed by a survey and without exception for unfilled mechanic’s,
laborer’s or materialmen’s liens, the First Mortgage and the Permitted
Exceptions. “Permitted Exceptions” means (a) covenants, conditions,
restrictions, limitations, and reservations that do not, individually or in the
aggregate, materially reduce the value of the Premises; (b) rights of way of
record, easements and zoning regulations and other matters of record, and
(c) liens for accrued but not as yet payable taxes.     4.2   Survey Seller
shall obtain a survey of the Premises certified by a registered surveyor to
Reynolds and to the title company, and a legal description of the Premises
prepared in accordance with such survey. Such survey shall show that the
Premises is free from encroachments, overhangs, evidence of unrecorded easements
and other similar matters which an accurate survey and inspection of the
Premises would disclose, and shall be acceptable to the title company for
purposes of removing the standard printed General Exceptions relating to matters
of survey, unrecorded easements, encroachments and the like. The survey prepared
shall be in accordance with the ALTA minimum survey standards and contain the
certifications and other matters required by such standards and the title
company in order to remove the standard printed General Exceptions from the
Commitment. Seller shall deliver the survey within twenty-one (21) days after
Reynolds exercises the Option subject to delays beyond the reasonable control of
Seller.     4.3   Closing



  4.3.1   The Closing shall occur at the offices of the title company at a
mutually satisfactory date and time that is not later than thirty (30) days
after expiration of the period following exercise of the Option during which
Seller may effect a deferral of the Triggering Event as provided in Section 1.3.
    4.3.2   At the Closing, Seller shall deliver to Reynolds the following:

 



--------------------------------------------------------------------------------



 



  4.3.2.1   A recordable general warranty deed conveying to Reynolds good and
marketable fee simple title to the Premises, free and clear of all liens,
encumbrances, assessments and restrictions, except the First Mortgage and the
Permitted Exceptions. Such deed shall also convey to Reynolds all rights,
easements and privileges appurtenant to the Premises.     4.3.2.2   An
assignment and bill of sale covering all Personal Property. Seller shall convey
to Reynolds title to the Personal Property, free and clear of all claims, liens
and encumbrances.     4.3.2.3   An affidavit, in form satisfactory to Reynolds,
stating that Seller is not a foreign person under Internal Revenue Code section
1445.     4.3.2.4   A customary owner’s affidavit as to mechanic’s and
materialmen’s liens and persons in possession of the Premises required by the
title company as a condition to its agreement to delete the printed General
Exceptions related to such liens and possession from the Commitment.    
4.3.2.5   An opinion of counsel for Seller dated as of the Closing Date in form
and substance reasonably satisfactory to Reynolds and its counsel and subject to
normal qualifications and exceptions, that:



  4.3.2.5.1   Seller is a limited liability company duly organized and validly
existing and in good standing under the laws of the State of Missouri.    
4.3.2.5.2   This Agreement and the documents to be executed and delivered by
Seller, will be valid and binding upon Seller and enforceable in accordance with
their terms, except as limited by (A) general principals of equity, regardless
of whether such enforceability is considered in a proceeding in equity or law,
(B) bankruptcy, moratorium, or similar laws, or (C) other laws effecting or
relating to the rights of creditors generally.     4.3.2.5.3   The managers and
members of Seller have duly authorized the transactions contemplated in this
Agreement     4.3.2.5.4   Neither the execution nor delivery of this Agreement
nor the consummation of the

 



--------------------------------------------------------------------------------



 



      transactions contemplated hereby will constitute (A) a default, or an
event that would with notice or lapse of time, or both, constitute a default
under, or violation or breach of, Seller’s Articles or Organization or Operating
Agreement, or (B) an event that would result in the creation or imposition of
any lien, charge, or encumbrance on the Premises.



  4.3.2.6   A certificate of Good Standing from the State of Missouri dated
within thirty (30) days of the date of Closing.     4.3.2.7   Certificates
confirming that each of the representations and warranties of Seller in this
Agreement remains true and correct in all material respects, the incumbency of
the persons executing documents and instruments on behalf of Seller to be
delivered at the Closing and confirming that the actions of Seller’s managers
and members to authorize this Agreement and its performance remain in full force
and effect.



  4.3.3   At the Closing Reynolds shall deliver the Purchase Price and such
affidavits as may reasonably be requested by the title company.



  4.4   Possession Possession of the Premises shall be delivered to Reynolds at
the Closing. Any time prior to the Closing, Reynolds and its designated agents
shall have the right, at reasonable times, to enter upon the Premises for the
purpose of making inspections, tests, survey and other reasonable
investigations.     4.5   Risk of Loss Risk of loss to the Premises shall remain
with the Seller until the Closing. In the event of damage or destruction to the
Buildings or any improvements on the Premises during the period between exercise
of the Option and the Closing, Reynolds may elect to (a) have the proceeds of
such insurance and any excess cost of repair paid to Reynolds at Closing, or
(b) terminate this Agreement, in which event the parties shall be released from
any further obligations hereunder. During the period of its ownership of the
Premises, Reynolds agrees to maintain insurance on the Premises in the same
amounts as required under the Lease, and Reynolds agrees to keep and maintain
the premises in good order and repair (normal wear and tear expected) and to use
reasonable diligence to keep the Premises free from waste and nuisance of any
kind.     4.6   Specific Performance Seller and Principals acknowledge that in
the event of a breach of this Agreement by them, Reynolds would be irreparably
harmed, and, accordingly, Seller and Principals agree that in the event of such
a breach Reynolds shall be entitled to specific performance and other equitable

 



--------------------------------------------------------------------------------



 



      remedies in addition to and not in lieu of any other remedies available to
Reynolds, including money damages.



5.   REFINANCING OF FIRST MORTGAGE In the event that Seller re-finances the
First Mortgage at any time prior to the eighth (8th) anniversary of the
Acquisition Closing Date, Reynolds and Seller shall terminate the Lease and
enter into a new lease on identical terms except that the term shall expire on
the eighth (8th) anniversary of the Acquisition Closing Date and the new lease
shall include customary terms for abatement and/or reduction of rent in the
event of a condemnation or casualty affecting the Premises. Reynolds obligation
to execute such a lease shall be conditioned upon the execution by the
replacement lender of an attornment agreement in substantially the form of the
attornment agreement executed by the holder of the First Mortgage.   6.  
RESTRICTIONS ON ADDITIONAL INTERESTS OR LIENS Except for the Permitted
Encumbrances, the rights granted to Reynolds under this Agreement and security
with respect to re-financing of the First Mortgage in accordance with Section 5,
neither Seller nor Reynolds shall, whether voluntarily, involuntarily or by
operation of law, grant, convey, transfer or allow to exist any liens, charges,
encumbrances or interests with respect to the Premises at any time prior to
termination of the Option.   7.   REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Reynolds that the following statements are
true and correct as of the date of this Agreement and will be true and correct
on the date of Closing (except as disclosed in Exhibit B to this Agreement):



  7.1   Zoning The premises are currently zoned to permit all current uses being
made on the Premises, and no portion of the Premises constitutes a non-
conforming use.     7.2   Compliance with Laws To Seller’s Knowledge, the
Premises are not in violation of any building code, fire code, or any other
applicable ordinance, statute, regulation or requirement of any governmental
authority having jurisdiction thereof, and Seller has received no notice or
order from any governmental authority as to such a violation.     7.3  
Mechanics’ Lien The Premises is free from mechanic’s liens or the possibility of
the rightful filing thereof. There are no pending lawsuits, no threatened
lawsuits, and no asserted or threatened violations affecting the Premises or any
part thereof.     7.4   Private Restrictions There are no private restrictions
or conditions by deed or contract relating to the Premises that do not appear of
record.     7.5   Insurance Matters Seller has received no notices of violations
of any policy of insurance covering any part of the Premises, and Seller has not

 



--------------------------------------------------------------------------------



 



      received and has no knowledge of any notice or request from any insurance
company or board of fire underwriters requesting the performance of any work or
alteration with respect to the Premises.     7.6   Access To Seller’s Knowledge,
no fact or condition exists which could reasonably be expected to result in the
termination or impairment of access to any of the Premises or which could result
in the discontinuation or reduction of traffic and/or necessary sewer, water,
electric, gas, telephone, or other utilities or services to the Premises.    
7.7   Public Improvements Seller has not been notified of possible future
improvements by any public authority, any part of the cost of which would or
might be assessed against the Premises, or of any contemplated future
assessments of any kind. To Seller’s knowledge, there are no condemnation
proceedings pending or contemplated which would affect the Premises.     7.8  
Conflicting Interests Except for the First Mortgage and Reynolds rights under
this Agreement, Seller has not entered into any other contract to sell or
encumber the Premises or any part thereof other than the excepted on the
Commitment.     7.9   Organization and Authority Seller is a duly organized
limited liability company, validly existing under the laws of the State of
Missouri. The person who executes this Agreement on behalf of Seller has full
authority to act on behalf of and to bind Seller with respect to this Agreement.
The execution, deliver and performance of this Agreement by Seller will not
result in the breach of, or constitute a default by Seller under, its Articles
of Organization or Operating Agreement or any contract, agreement, mortgage,
pledge, note, bond or other instrument to which Seller is a party or by which
Seller may be bound or the Premises affected.



8.   REMEDY FOR A BREACH OF SECTION 7 Reynolds remedy for a breach of Section 7
of this Agreement shall be limited to recovery through Section 2.2.2 (to the
extent such Section is applicable).   9.   SURVIVAL All representations,
warranties and covenants hereunder have been relied upon as material inducements
for entering this Agreement and shall survive the Closing for a period of five
(5) years.   10.   GUARANTY Principals hereby guaranty the full and prompt
performance by Seller of its obligations under this Agreement. This guaranty is
one of payment, not collection. In the event of dissolution and liquidation of
Seller, members shall automatically and without further action assume all
obligations of Seller hereunder and shall receive all rights and benefits of
Seller hereunder.

 



--------------------------------------------------------------------------------



 



11.   NOTICES All notices, requests, demands and other communications hereunder
shall be in writing and shall be transmitted (and be deemed given and received)
in the manner contemplated by Section 21.2 of the Acquisition Agreement,
addressed as follows: (a) is to Seller or Reynolds-to the respective addresses
identified in Section 21.2 of the Acquisition Agreement; or (b) if to
Principals-to the respective addresses identified in their employment agreements
with Reynolds or such other addresses as shall be furnished in writing in
accordance with the provisions of this Section by any party to the other
parties.   12.   HEADINGS The Section headings in this Agreement are inserted
solely as a matter of convenience for reference, and shall not in any way affect
the meaning or interpretation of any of the provisions of this Agreement.  
13.   COUNTERPARTS This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.   14.   PRIOR AGREEMENTS This Agreement
supersedes all prior agreements, oral and written, among the parties hereto with
respect to the subject matter hereunder.   15.   AMENDMENT; WAIVER This
Agreement may not be amended except by an instrument in writing signed by the
parties hereto. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement except by written instrument signed by the party
charged with such waiver or estoppel. No such written waiver shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.   16.   SEVERABILITY Should any provision of this
Agreement, or the application thereof, be held invalid or unenforceable by a
court of competent jurisdiction, the remainder of this Agreement or alternative
applications thereof, other than the provision(s) which shall have been held
invalid or unenforceable, shall not be affected thereby and shall continue to be
valid and enforceable to the fullest extent permitted by law or equity.   17.  
ASSIGNMENT This Agreement shall not be assignable by any party without the
written consent of the other parties; provided, however, that Reynolds may
assign its rights hereunder to a wholly owned subsidiary if Reynolds
unconditionally guarantees such subsidiary’s performance. Nothing contained in
this Agreement, express or implied, is intended to confer upon any person or
entity, other than the parties hereto and their permitted successors, assigns,
and transferees.   18.   BINDING EFFECT This Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
permitted successors, assigns, and transferees.

 



--------------------------------------------------------------------------------



 



19.   TIME OF ESSENCE Time is of the essence in this Agreement.   20.  
GOVERNING LAW This Agreement will be governed by and construed and enforced in
accordance with the laws of the state of Missouri as applied to contracts
executed and performed wholly within that state. Any action or proceeding
seeking to enforce any provision of or based on any right arising out of this
Agreement may be brought against the parties in the United States District Court
for the Eastern District of Missouri, and the parties consent to the
jurisdiction of such court (and of the appropriate appellate courts) in any such
action or proceedings and waive any objection to venue laid therein.   21.  
MEMORANDUM FILING The parties shall execute and file a Memorandum of Option with
five (5) days after execution of this Agreement.

The parties have executed this Agreement as of this 30th day of September, 1999

     
Acknowledge in the Presence of
  STERLING PROPERTIES, L.L.C.
 
   
                                             
  By  /s/ David T. Hawkins  
 
   
/s/ Coletta L. McClain           
  THE REYNOLDS AND REYNOLDS COMPANY
 
   
                                             
  By  /s/ Timothy Schriner  
 
   
/s/ Coletta L. McClain     
   
 
   

  PRINCIPALS:
 
   
                                             
   /s/ David T. Hawkins  

            David T. Hawkins
 
   
/s/ Coletta L. McClain     
   
 
   
                                             
   /s/ William G. Ziercher  

           William G. Ziercher
 
   
/s/ Coletta L. McClain     
   

 



--------------------------------------------------------------------------------



 



             
STATE OF MISSOURI
)          

) SS.          
COUNTY OF ST. LOUIS
)          

     On this 30th day of September, 1999, before me Coletta L. McClain, a Notary
Public in and for said state, personally appeared David T. Hawkins, member of
Sterling Properties, L.L.C. a Missouri limited liability company, known to me to
be the person who executed the within instrument on behalf of said limited
liability company and acknowledged to me that he executed the same for the
purposes therein stated.

     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal in the County and State aforesaid, the day and year first above written.

     

  /s/ Coletta L. McClain

   

My Commission
Expires:                                                            

 



--------------------------------------------------------------------------------



 



             
STATE OF MISSOURI
)            

)            
COUNTY OF ST. LOUIS
) SS.              

     On this 30th day of September, 1999, before me Coletta L. McClain, a Notary
Public in and for said state, personally appeared Timothy Schriner, who, being
by me duly sworn, did say that he is G.V.P. Finance of The Reynolds and Reynolds
Company, an Ohio corporation, and that the seal affixed to the foregoing
instrument is the corporate seal of said corporation, and said instrument was
signed and sealed in behalf of said corporation, by authority of its Board of
Director; and said Timothy Schriner acknowledged said instrument to be the free
act and deed of said corporation.

     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed by official
seal in the County and State aforesaid, the day and year first above written.

     

  /s/ Coletta L. McClain 

  Notary Public

My Commission Expires: December 13, 2002

             
STATE OF MISSOURI
)            

)            
COUNTY OF ST. LOUIS
) SS.              

     On this 30th day of September, 1999, before me Coletta L. McClain, a Notary
Pubic in and for said state, personally appeared David T. Hawkins and
acknowledged to me that the same for the purposes therein stated.

     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal in the County and State aforesaid, the day and year first above written.

     

  /s/ Coletta L. McClain 

  Notary Public

My Commission Expires: December 13, 2002

             
STATE OF MISSOURI
)            

)            
COUNTY OF ST. LOUIS
) SS.              

     On this 30th day of September, 1999, before me Coletta L. McClain, a Notary
Public in and for said state, personally appeared William G. Ziercher and
acknowledged to me that he executed the same for the purposes therein stated.

 



--------------------------------------------------------------------------------



 



IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

     

  /s/ Coletta L. McClain

   

  Notary Public

My Commission Expires: December 13, 2002

 



--------------------------------------------------------------------------------



 



EXHIBIT A

     The personal property, equipment and fixtures sold hereunder shall include
all of the following to the extent of Seller’s interest therein:



  a)   All lighting fixtures including emergency lighting fixtures and
explosion- proof fixtures.     b)   All electrical switch gear including
free-standing transformers and electrical “drops.”     c)   All air lines
including hard plumbing.     d)   All plumbing fixtures including drinking
fountains.     e)   All fire extinguishers and fire hoses.     f)   Any burglar
and/or fire alarm systems.     g)   All heating, ventilating and air
conditioning equipment.     h)   All pumps and other mechanical equipment.    
i)   All time clocks and other clocks.     j)   All free standing modular office
partitions.     k)   All carpeting.     l)   All window blinds, drapery rods and
all draperies.     m)   All elevators and related equipment.     n)   All
original and/or reproducible architectural, plumbing, HVAC, and electrical
drawings for the facility and all installation, operation and service manuals,
if available, and maintenance and inspection records for all heating,
ventilating and air conditioning (HVAC), electrical, and any other mechanical
equipment.     o)   All other personal property, equipment and fixtures owned by
the Seller and located on the real property at One American Eagle Plaza, Earth
City, Missouri.

 



--------------------------------------------------------------------------------



 



EXHIBIT B

None.

 



--------------------------------------------------------------------------------



 



MEMORANDUM OF LEASE

     THIS MEMORANDUM OF LEASE is made as of September 30, 1999, by and between
Sterling Properties, L.L.C., a Missouri limited liability company (“Landlord”),
and The Reynolds and Reynolds Company, an Ohio corporation (“Tenant”).

WITNESSETH:

     THAT FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and other
valuable consideration paid by Tenant to Landlord, the receipt and sufficiency
of which are hereby acknowledged, the parties desire to give notice of the
existence of the following lease:

     1. Landlord under lease dated September 22, 1997 (the “Lease”) demised and
leased to Sterling Direct, Inc., a Missouri corporation (“Sterling Direct”),
upon and subject to the terms, covenants and conditions set forth in the Lease,
a certain tract of land (the “Premises”), as described on Exhibit A, attached
hereto and incorporated herein by reference, located in St. Louis County,
Missouri.

     2. Sterling Direct assigned its rights in the Lease to Tenant and Tenant
has assumed all obligations under the Lease as of the date hereof. The Lease
will expire September 30, 2007.

     3. The parties hereto by reference incorporate herein all terms, covenants,
and conditions contained in the Lease. This Memorandum of Lease is prepared for
the purposes of recordation and notice of the Lease, and in no way modifies or
otherwise amends the terms and conditions of the Lease. For a complete statement
of the rights, privileges and obligations created under and by said instrument
and of the terms, covenants and conditions contained therin, reference is hereby
made to the Lease.

     IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum of
Lease to be duly executed as of the day and year first above written.

              LANDLORD:
 
            Sterling Properties, L.L.C., a Missouri
           limited liability company
 
       

  By:   /s/ David T. Hawkins

       

 



--------------------------------------------------------------------------------



 



         

  Printed Name:   David T. Hawkins

       

         

  Title:   Executive Vice President and

       

      Managing Member

       

     

  TENANT:
 
   

  The Reynolds and Reynolds Company,
an Ohio Corporation

         

  By:   /s/ Timothy Schriner

       

         

  Printed Name:   Timothy Schriner

       

         

  Title:   Group Vice President & Finance-

       

      ISG

       

             
STATE OF MISSOURI
)          

) SS.          
COUNTY OF ST. LOUIS
)          

     On this 30th day of September, 1999, before me Coletta L. McClain, a Notary
Public in and for said state, personally appeared David T. Hawkins, Member of
Sterling Properties, L.L.C., a Missouri limited liability company, known to me
to be the person who executed the within instrument on behalf of said limited
liability company and acknowledge to me that he executed the same for the
purposes therein state.

     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal in the County and State aforesaid, the day and year first above written.

     

  /s/ Coletta L. McClain

   

  Notary Public

My Commission Expires: December 13, 2002

             
STATE OF MISSOURI
)          

) SS.          
COUNTY OF ST. LOUIS
)          

     On this 30th day of September, 1999, before me Coletta L. McClain, a Notary
Public in and for said state, personally appeared Timothy Schriner, who, being
by me duly sworn, did say that he is G. V. P. Finance of the Reynolds and
Reynolds Company, an Ohio corporation, and that the seal affixed to the
foregoing instrument is the corporate seal of said corporation, and said
instrument was signed and sealed in behalf of said corporation, by

 



--------------------------------------------------------------------------------



 



authority of its Board of Directors; and said Timothy Schriner acknowledged said
instrument to be the free act and deed of said corporation.

     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal in the County and State aforesaid, the day and year first above written.

     

  /s/ Coletta L. McClain

   

  Notary Public

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Premises

Lot 5064B of Lot Split Plat Lots 5064A and 5064B of Lot 5064 of the Amended Plat
of Earth City Plat 66, according to the plat thereof recorded in Plat Book 342,
Page 63 of the St. Louis County Records.

 



--------------------------------------------------------------------------------



 



MEMORANDUM OF OPTION

     THIS MEMORANDUM OF OPTION is made as of September 30th, 1999, by and
between The Reynolds and Reynolds Company, an Ohio corporation (“Reynolds”) and
Sterling Properties, L.L.C., a Missouri limited liability company (“Seller”).

WITNESSETH:

     THAT FOR AND IN CONSIDERATION of the sum of One Dollar ($1.00) and other
valuable consideration paid by Seller to Reynolds, the receipt and sufficiency
of which are hereby acknowledged, the parties desire to give notice of the
existence of the following option:

     1. Seller under that certain Option and Reimbursement Agreement dated
September 30, 1999 (the “Option Agreement”) granted Reynolds an option to
purchase Seller’s interest in that certain tract of land described in Exhibit A,
attached hereto and incorporated herein by reference (the “Premises”), upon and
subject to the terms, covenants and conditions set forth in the Option
Agreement.

     2. The term of the Option Agreement shall terminate upon the occurrence of
certain events specified therein, but not later than the termination of the
written Lease Agreement dated September 22, 1997 by and between Seller and
Sterling Direct, Inc., a Missouri corporation (the “Lease”). The Lease has been
assigned by Sterling Direct, Inc. to Reynolds.

     3. The parties hereto by reference incorporate herein all terms, covenants,
and conditions contained in the Option Agreement. This Memorandum of Option is
prepared for the purposes of recordation and notice of the Option Agreement, and
in no way modifies or otherwise amends the terms and conditions of the Option
Agreement. For a complete statement of the rights, privileges and obligations
created under and by said instrument and of the terms, covenants and conditions
contained therein, reference is hereby made to the Option Agreement.

     IN WITNESS WHEREOF, Seller and Reynolds have caused this Memorandum of
Option to be duly executed as of the day and year first above written.

         

  SELLER:

   

  Sterling Properties, L.L.C., a Missouri limited
Liability company
 
   
 
  By:   /s/ David T. Hawkins     Printed Name:   David T. Hawkins     Title:
Exec.   VP Managing Member

 



--------------------------------------------------------------------------------



 



         

  REYNOLDS:

   

  The Reynolds and Reynolds Company, an Ohio
Corporation

   

  By:   /s/ Timothy Schriner     Printed Name:   Timothy Schriner       Title:  
Group Vice President, Finance – ISG

             
STATE OF MISSOURI
)          

) SS.          
COUNTY OF ST. LOUIS
)          

     On this 30th day of September, 1999, before me Coletta L. McClain, a Notary
Public in and for said state, personally appeared David T. Hawkins, a Member of
Sterling Properties, L.L. C., a Missouri limited liability company, known to me
to be the person who executed the within instrument on behalf of said limited
liability company and acknowledged to me that he executed the same for the
purposes therein stated.

     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal in the County and State aforesaid, the day and year first above written.

     

  /s/ Coletta L. McClain

   

  Notary Public

My Commission Expires: December 13, 2002

             
STATE OF MISSOURI
)          

) SS.          
COUNTY OF ST. LOUIS
)          

     On this 30th day of September, 1999, before me Coletta L. McClain, a Notary
Public in and for said state, personally appeared Timothy Schriner, who, being
by me duly sworn, did say that he is G. V. P. Finance of The Reynolds and
Reynolds Company, an Ohio corporation, and that the seal affixed to the
foregoing instrument is the corporate seal of said corporation, and said
instrument was signed and sealed in behalf of said corporation, by authority of
its Board of Directors; and said Timothy Schriner acknowledged said instrument
to be the free act and deed of said corporation.

     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal in the County and State aforesaid, the day and year first above written.

 



--------------------------------------------------------------------------------



 



     

   

  Notary Public

EXHIBIT A

Premises

Lot 5064B of Lot Split Plat Lots 5064A and 5064B of Lot 5064 of the Amended Plat
of Earth City Plat 66, according to the plat thereof recorded in Plat Book 342,
Page 63 of the St. Louis County Records.

 